El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
Presentado en el Registro de la Propiedad de San Ger-mán un expediente posesorio tramitado a instancia de Juan Toledo y -resuelto favorablemente por el juez municipal, el registrador se negó a inscribirlo por las siguientes razones:
“Primera, porque no consta del citado expediente que los testigos Antonio Yelázquez y Juan Bautista Irizarry hayan justificado su cualidad de vecinos del pueblo de Sabana Grande, bien por prueba -documental o por sus declaraciones juradas, toda vez que de las mismas aparece excluida dicha cualidad, y, segunda, porque si bien los referidos testigos juran tener la cualidad de propietarios en dichas ■declaraciones, no muestran concretamente que fueran propietarios del municipio de Sabana Grande como exige la ley. Reglas segunda y tercera del artículo número trescientos noventa y uno de la Ley Hipotecaria. Torres et al. v. El Registrador de Guayama, 28 D. P. R. 57.”
Las declaraciones de los dos testigos que comparecieron en el expediente son exactamente iguales. El primer pá-rrafo de la primera, copiado textualmente, dice así:
, “En San Germán a 1°, de septiembre de 1922, ante la corte com-pareció el testigo don Antonio Yelázquez, mayor de edad, vecino de *192Sabana G-rande y propietario, cuya última cualidad jura tener y después de prestar el correspondiente juramento a preguntas de la corte contesta:”
En ninguna otra parte de la declaración vuelve a hacerse referencia a la vecindad y condición de propietario del testigo.
La Ley Hipotecaria prescribe que en los espedientes pose-sorios declararán dos testigos £‘vecinos propietarios del pueblo o término municipal en que estuviesen situados los bienes” y que “justificarán tener las cualidades expresadas, presen-tando los documentos que las acrediten.” Yéase el artículo 391 de la Ley Hipotecaria.
Y la misma ley, artículo 392, dispone que a los efectos de la inscripción se presentará el “expediente original” en el registro, circunstancia de la cual puede deducirse la facultad del registrador para examinar en propios casos toda la docu-mentación no obstante haberlo sido ya por la autoridad judicial competente.
Si bien no existen hoy las cédulas de vecindad, documento que tuvo sin duda en mente el legislador de la Ley Hipote-caria, la residencia puede acreditarse mediante el juramento-del testigo y aquí no existe tal juramento.
En cuanto a la condición de propietario del pueblo en que radican los bienes, dentro del sistema actual existen documen-tos que pueden obtenerse fácilmente para acreditarla. Pero-estimando bastante de igual modo el juramento del propio testigo, resulta que juró simplemente que era propietario pero no que lo fuera dentro del municipio de Sabana' Grande, sitio-de los bienes, como exige la ley.
Por virtud de lo expuesto y visto lo resuelto en el caso de Torres et al. v. El Registrador de Guayama, 28 D. P. R. 57, debe confirmarse la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Asociados Aldrey, Hutchison., y Franco Soto.
*193El Juez Asociado Sr. Wolf uo intervino en la resolución de este caso.